Citation Nr: 0009784	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-12 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for bronchitis, claimed 
as secondary to chemical exposure.  

4.  Entitlement to service connection for sinusitis, claimed 
as secondary to chemical exposure.  

5.  Entitlement to service connection for hearing loss, 
claimed as secondary to chemical exposure.  

6.  Entitlement to service connection for glaucoma, claimed 
as secondary to chemical exposure.  

7.  Entitlement to service connection for a liver disorder, 
claimed as secondary to chemical exposure.  

8.  Entitlement to service connection for cardiac arrhythmia, 
claimed as secondary to chemical exposure.  

9.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to chemical exposure.  

10.  Entitlement to service connection for hypertension, 
claimed as secondary to chemical exposure.  

11.  Entitlement to service connection for a right wrist 
disorder, with arthritis.  

12.  Entitlement to service connection for chronic 
prostatitis.  

13.  Determination of a proper initial rating for residuals 
of chemical exposure manifested by subjective complaints of 
headaches, dizziness, vertigo, memory loss, and muscle aches, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to August 
1991 and from March 1992 to June 1993.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, which denied the benefits sought with respect to 
service connection, and granted service connection for 
residuals of chemical exposure.  An initial 10 percent 
evaluation was assigned for residuals of chemical exposure 
manifested by subjective complaints of headaches, dizziness, 
vertigo, memory loss, and headaches.  The veteran filed 
timely appeals, and the case has been referred to the Board 
of Veterans' Appeals (Board) for resolution.  The issue of a 
determination of a proper initial rating for the veteran's 
service-connected residuals of exposure to toxic chemicals 
will be addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran did not serve in the Southwest Asia Theater 
of Operations (SWATO) at any time during the Persian Gulf 
War.  

2.  There is no competent medical evidence suggesting that 
the veteran suffers from an undiagnosed illness.  

3.  There is no competent medical evidence of a diagnosis of 
migraine headaches.  

4.  There is no competent medical evidence of a nexus or link 
between any diagnosed bronchitis and any incident of the 
veteran's active service, to include exposure to toxic 
chemicals therein.  

5.  There is no competent medical evidence of a diagnosis of 
hearing loss.  

6.  There is no competent medical evidence of a diagnosis of 
glaucoma.  

7.  There is no competent medical evidence of a current 
diagnosis of a liver disorder.  

8.  There is no competent medical evidence of a diagnosis of 
cardiac arrhythmia.  

9.  There is no competent medical evidence of a diagnosis of 
chronic fatigue syndrome.  

10.  There is no competent medical evidence of a diagnosis of 
hypertension.  

11.  There is no competent medical evidence of a nexus or 
link between any diagnosed right wrist disorder, including 
arthritis, and any incident of the veteran's active service.  

12.  There is no competent medical evidence of a nexus or 
link between any diagnosed prostatitis and any incident of 
the veteran's active service.  

13.  The veteran has a current diagnosis of sinusitis, which 
is linked, in pertinent part, by medical evidence to exposure 
to toxic chemicals in service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.317(a) (1999).  

2.  The veteran's claim for service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim for service connection for 
bronchitis, claimed as secondary to exposure to toxic 
chemicals, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The veteran's claim for service connection for hearing 
loss, claimed as secondary to exposure to toxic chemicals, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The veteran's claim for service connection for glaucoma, 
claimed as secondary to exposure to toxic chemicals, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim for service connection for a liver 
disorder, claimed as secondary to exposure to toxic 
chemicals, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

7.  The veteran's claim for service connection for cardiac 
arrhythmia, claimed as secondary to exposure to toxic 
chemicals, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

8.  The veteran's claim for service connection for chronic 
fatigue syndrome, claimed as secondary to exposure to toxic 
chemicals, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

9.  The veteran's claim for service connection for 
hypertension, claimed as secondary to exposure to toxic 
chemicals, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

10.  The veteran's claim for service connection for a right 
wrist disorder with arthritis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

11.  The veteran's claim for service connection for chronic 
prostatitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

12.  The veteran's claim for service connection for 
sinusitis, claimed as secondary to exposure to toxic 
chemicals, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a nexus or link between 
the in-service injury or disease and the current disability, 
as shown through the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Alternatively, a claim may be well grounded 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 21, 2001, and assuming that such disability cannot 
be attributed to any known clinical diagnosis.  Signs or 
symptoms which may be manifestations of undiagnosed illnesses 
include joint and muscle pain and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  Finally, 
to be "chronic" a disability must have existed for six 
months or more, or to have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a Persian Gulf War (PGW) etiology, four criteria must be met.  
First, there must be proof of actual military service in the 
Southwest Asia Theater of Operations (SWATO).  Second, there 
must be proof of one or more signs of an undiagnosed illness.  
Third, the veteran must show proof of indications of a 
chronic disability manifest during service or to a degree of 
disability of 10 percent or more during the specified 
presumptive period.  Fourth, there must be proof that the 
chronic disability is the result of an undiagnosed illness.  

In this case, the veteran did not serve in SWATO at any time 
before, during, or after Operation Desert Storm.  According 
to the veteran, his duties during his period of active 
service, dating from March 1992 through June 1993, included 
washing and maintaining military vehicles that had been 
involved in the PGW.  He appears to maintain, in substance, 
that these vehicles were contaminated with chemical or 
biological warfare agents and that he was thus exposed to the 
same harmful agents as those troops who had actually 
participated in Operation Desert Storm.  He contends that he 
now suffers from an undiagnosed illness of some sort due to 
his claimed exposure to PGW toxins.  

Initially, with respect to the veteran's claim for service 
connection for an undiagnosed illness based upon a PGW 
etiology, the Board observes that the regulations governing 
undiagnosed illness with PGW involvement do not apply to the 
veteran as he never served in SWATO.  See 38 C.F.R. § 3.317; 
VAOPGPREC 4-99.  Further, the Board finds that his claim for 
service connection for an undiagnosed illness is not well-
grounded because the veteran has failed to present any 
medical evidence, such as a statement by a treating 
physician, and supported by medical evidence and a plausible 
rationale, that he suffers from an undiagnosed illness that 
was incurred as a result of his active service, to include 
washing and maintenance of military vehicles.  

In this regard, the Board observes that the veteran has been 
found to suffer from a number of physical complaints 
including dizziness, headaches, vertigo, memory loss, and 
muscle aches, which have all been attributed to his exposure 
to toxic chemicals.  The Board emphasizes that there is no 
medical opinion of record suggesting that any of the 
veteran's demonstrated symptoms or diagnosed disorders are in 
any way related to an undiagnosed illness.  Therefore, his 
claim for service connection for an undiagnosed illness must 
be denied as not well grounded.  See 38 U.S.C.A. § 5107(a); 
Epps, supra.  

With respect to the veteran's claims for service connection 
for various disorders claimed as due to exposure to toxic 
chemicals as noted above, his service medical records show 
that he was seen in December 1992 for bronchitis and 
sinusitis of two-weeks' duration.  At that time, the veteran 
also reported experiencing tinnitus in his right ear, but on 
examination, his hearing was characterized as normal.  By 
April 1993, his respiratory symptoms were noted to be 
subsiding, and a May 1993 treatment record indicates that the 
veteran's respiratory problems were essentially resolved.  

Other service medical records associated with the veteran's 
claims file show that in March 1993, the veteran was found to 
have slightly elevated liver enzymes, and elevated 
triglycerides.  In April 1993, the veteran underwent liver 
function tests (LFTs) which were found to be abnormal.  
However, the treating physician recommended further testing 
to determine if the LFT results returned to normal.  In May 
1993, the veteran was scheduled to undergo a liver biopsy, 
but it does not appear that this test was ever performed.  A 
September 1993 private medical record submitted by Richard P. 
Sargent, M.D., indicates that the veteran had a mild liver 
inflammation.  However, a National Guard treatment note also 
dated in September 1993 indicates that the veteran had a 
history of elevated LFT results, but on examination, the 
veteran's liver was found to be completely normal.  There was 
no evidence of focal hepatic masses, abnormal echogenicity, 
or intrahepatic biliary dilation.  

A National Guard treatment record dated in February 1995 
shows that the veteran's LFT results fluctuated over time, 
but that the veteran did not report any symptoms associated 
with liver or abdominal disorders.  The veteran's LFT 
symptoms were noted, but the examining physician indicated 
that he was unable to determine whether the LFT results had 
increased due to chemical exposure, given that no LFTs had 
been performed prior to March 1993.  The examining physician 
observed that the veteran was somewhat overweight, and that 
his fluctuating LFTs were most likely due to fatty 
infiltrates into his liver.  The veteran was offered the 
opportunity to undergo a liver biopsy, which he refused.  The 
examining physician stated that the veteran's LFT results 
could indicate steatohepatitis due to mild obesity, but that 
no diagnosis could rendered or treatment provided without a 
liver biopsy.  The veteran was warned that failure to allow 
proper evaluation of his liver could result in cirrhosis of 
the liver years into his future.  

Service and National Guard medical treatment records also 
show that the veteran was seen for what was diagnosed as a 
middle ear infection in his right ear.  He complained of 
experiencing tinnitus and hearing loss.  However, audiometric 
examinations conducted in August 1994 showed that the veteran 
had completely normal hearing.  In addition, the service 
medical records show that the veteran reported having bone 
implant surgery performed on his right wrist prior to service 
in 1973.  However, the service medical records do not 
indicate that the veteran was seen for any complaints 
involving his right wrist.  He was seen in March 1992 for a 
urinary tract infection of two-weeks' duration.  However, he 
also claimed that he had undergone urinary tract examinations 
some two years' previously, and that he had been informed 
that his prostate was "hard."  He also indicated that some 
six years previously, he had been diagnosed with prostatitis 
and that the disorder did not resolve.  However, an 
examination of the veteran's prostate showed normal results, 
and the examiner concluded with a diagnosis of chronic 
prostatitis. No further mention of prostate disorders or 
urinary tract infection complaints was indicated in the 
service and National Guard medical records.  

The report of a VA rating examination dated in December 1993 
shows that the veteran complained of having been exposed to 
chemical solvents while working on and around military 
vehicles.  During that period, the veteran indicated that he 
experienced dizziness, headaches, and vertigo with memory 
loss and muscle aches.  The veteran stated that he was 
advised that his liver enzymes were elevated, but also 
indicated that he had a normal respiratory function.  The 
veteran also stated that he had undergone a bone graft in his 
right wrist prior to service, but that he had no problems 
with his right wrist.  On examination, the veteran's eyes and 
eyesight were normal, hearing was normal, his heart had a 
normal sinus rhythm, and the lungs were clear.  The veteran 
did have some tenderness over the area of his liver and some 
slight enlargement was indicated.  He was also shown to have 
slight tenderness to percussion over the frontal sinus areas.  
The examiner concluded with diagnoses of inner ear 
malfunction, probably due to neurodioxin reaction; chronic 
headaches due to chemical exposure; frontal sinusitis, 
probably due to toxic chemical exposure; and slightly 
enlarged tender liver.  The examiner who conducted the 
psychiatric portion of the examination observed that the 
veteran was still in the Army National Guard, and that he was 
supported by his girlfriend.  He suggested that the veteran's 
physical symptoms including headaches, dizziness, and 
tension-related symptoms were likely due, at least in part, 
to both physiological as well as psychological factors.  The 
examiner also offered that LFTs were not usually increased by 
people smelling ptyalin, even though they could be sensitized 
as the veteran apparently was.  X-rays showed clear, well-
aerated sinuses and a normal heart with normal pulmonary 
vasculature.  

In support of his claim, the veteran submitted medical 
statements and examination reports dating from August 1993 to 
September 1994.  A treating physician, Dr. Sargent, indicated 
that the veteran had been diagnosed with prostatitis, 
sinusitis, and had elevated LFTs.  He discussed other 
symptoms and noted that the veteran had worked with toluene 
and benzene solvents which were applied to military vehicles 
by spraying, contrary to the manufacturers' instructions.  He 
offered that the veteran was suffering from a reaction to the 
chemical exposure including toluene-induced vertigo.  The 
report of an August 1994 neurological examination concluded 
that the veteran suffered from post-traumatic chemical stress 
disorder, resulting from his exposure to toluene and benzene.  
His primary symptomatology addressed here consisted of a 
diminishing cognitive function related to his chemical 
exposure.  At the time, the veteran was noted to be working 
in a large office supply business, tracking supplies and 
inventory.  

The report of a May 1996 rating examination shows that the 
veteran was noted to have a history of organic brain syndrome 
due to exposure to toxic chemicals in service.  The veteran 
complained that his headaches, which were determined to have 
been the result of his chemical exposure, had increased, and 
that he experienced a "stuffy sensation in his nose."  The 
veteran also reported that he had bronchitis in service, but 
that his lungs were currently "fine."  The veteran also 
reported that he had been treated "several times" for 
prostatitis in service, and that he had recurrent attacks of 
prostatitis ever since his discharge.  The veteran also 
indicated that he had a repaired laceration of his right 
wrist, which was not noted to cause any problems.  On 
examination, the veteran was found to have a retinal lattice 
formation in his eyes with elevated pressures, but no 
definite diagnosis of glaucoma.  Percussion over the frontal 
maxillary sinuses gave him pain and headache, and pressure 
over the orbital foramen increased the intensity of 
discomfort that he currently experienced.  His lungs were 
clear, the heart had a normal sinus rhythm, and the liver, 
spleen, and kidneys were nonpalpable without masses or 
rigidity.  The veteran was tender to deep palpation in the 
area around his navel, and over his liver.  The prostate was 
not shown to have been enlarged.  The examiner concluded with 
a diagnosis of organic brain syndrome, chronic sinusitis, 
elevated liver enzymes, per history, abdominal tenderness of 
unknown etiology, recurrent prostatitis, and residuals of a 
right wrist laceration without any functional impairment.  
Pulmonary function tests (PFTs) were performed, and were 
shown to be within normal limits.  X-rays of the chest showed 
a normal heart without pulmonary infiltrate or pleural 
effusion.  X-rays of the sinuses were completely normal, 
without any mucosa thickening, air-fluid level, or bony 
destructive processes.  X-rays of the right wrist showed that 
the veteran had mild degenerative changes to the right wrist, 
including a possible prosthetic lunate.  The report of an 
ophthalmology examination contained the diagnoses of status-
post toxic exposure to benzene and toluene with no ophthalmic 
effect noted; lattice retinal degeneration, and ocular 
hypertension.  

In August 1996, the veteran underwent a neurological 
examination.  The report of that examination shows that the 
veteran complained of headaches and dizziness, but he also 
indicated that he had never taken any migraine medication.  
The examiner noted that headaches were already associated 
with the veteran's exposure to toxic chemicals.  On 
examination, the veteran's blood pressure was 120/68, and he 
was noted to have tenderness to palpation at the right 
suboccipital region, but not on the left.  In his conclusion, 
the examiner noted that the veteran experienced dizziness and 
either tension-type headaches or migraine-type headaches 
without aura, but also noted that statistical findings were 
not available.  The examiner found that the veteran's 
neurological disability, secondary to chemical exposure, 
amounted to his cognitive dysfunction.  The examiner also 
recommended that the veteran experienced headaches, varying 
in severity, approximately once per week.  He offered that 
based on the veteran's reported symptomatology, his headaches 
had vascular features, and may have represented episodic 
migraine without aura.  Therefore, the examiner concluded 
that the veteran should attempt to take specific anti-
migraine medication.  

The veteran underwent an additional VA rating examination in 
August 1996 for his liver.  At that time, he was found to 
have elevated cholesterol readings, but no abnormalities 
attributed to his liver.  The examiner found no evidence of 
liver disease, or any symptoms suggesting such a diagnosis.  
He concluded with a diagnosis of normal liver function 
without evidence of a disease.  

Other clinical treatment records dating from March 1996 
through June 1998 show that in June 1997, the veteran's 
prostate felt normal on examination.  In June 1998, the 
veteran was noted to be attending Carroll College.  He 
reported experiencing difficulty in distinguishing sounds.  
He was allowed to attend speech therapy.  No indication as to 
the cause of the alleged difficulty in distinguishing sounds 
was offered, and no indication of hearing loss was shown.  

With respect to the veteran's claims for service connection 
for multiple disorders claimed as secondary to exposure to 
toxic chemicals as noted above, with the exception of his 
claim for service connection for sinusitis, the Board finds 
that he has not presented competent medical evidence of 
diagnoses of migraine headaches, hearing loss, glaucoma, a 
liver disorder, cardiac arrhythmia, chronic fatigue syndrome, 
or hypertension.  In addition, the veteran has not presented 
competent medical evidence of a nexus or link between any 
diagnosed bronchitis and his active service.  The Board 
recognizes that the veteran was exposed to toluene and 
benzene while serving on active duty.  However, the evidence 
fails to show that he has current disabilities with respect 
to migraine headaches, hearing loss, glaucoma, a liver 
disorder, cardiac arrhythmia, chronic fatigue syndrome, or 
hypertension.  

The assertion that the veteran has subjective complaints of 
headaches is not in dispute.  Headaches are included in the 
residuals of exposure to toxic chemicals for which service 
connection is currently in effect.  The only clinical 
discussion of migraine headaches of record is contained in 
the examination report of August 1996.  However, the examiner 
concluded that the veteran may have experienced tension, 
vascular, or migraine-like symptoms, and that he might 
benefit from taking migraine medication.  Even so, that 
examiner did not offer an actual medical diagnosis that the 
veteran currently suffers from migraine headaches, and 
migraine headaches are not indicated in the veteran's service 
medical records.  Further, there is no other indication of 
record of a diagnosis of "migraine" headaches.  

The veteran complained of experiencing tinnitus in service, 
and was found to have a right middle ear infection in 
service.  However, the latest audiometric examination of 
record, dated in August 1994 shows that he had completely 
normal hearing.  Further, the results of that hearing 
examination failed to indicate any significant differences 
from the audiometric examination conducted when he entered 
basic training.  In short, there is no objective medical 
evidence showing a current disability with respect to hearing 
loss.  In addition, such disorders as hypertension, cardiac 
arrhythmia, and chronic fatigue syndrome were not indicated 
in either the veteran's service or his post-service medical 
treatment records.  All medical examination reports show that 
the veteran had a normal sinus rhythm and no irregularities 
with respect to his heart.  Blood pressure was essentially 
normal.  The veteran was noted to have cognitive or 
subjective neurological deficits due to exposure to toxic 
chemicals, but there is no medical evidence of any sort to 
suggest that he had chronic fatigue syndrome, cardiac 
arrhythmia, or hypertension.  

The Board further recognizes that the report of a May 1996 
ophthalmological examination failed to diagnose glaucoma.  
The veteran was noted to have elevated pressures in his eyes, 
and what was characterized as retinal lattice formation, but 
the examiner specifically concluded that the veteran had no 
ophthalmic effect due to exposure to toxic chemicals.  
Testing performed failed to show that the veteran had 
glaucoma.  There is no medical diagnosis of record that the 
veteran has glaucoma.  

In addition, during his active service, the veteran was noted 
to have elevated LFT results, and examination reports 
conducted after his discharge from service generally noted 
that he had a slightly enlarged liver, and that he had 
tenderness over the area of his liver.  However, aside from 
elevated LFT results, the veteran was never shown to have any 
complaints of symptomatology consistent with a liver 
disorder.  Of greatest significance is the report of an 
August 1996 rating examination in which the veteran was not 
found to have any problems relating to his liver.  He was 
found to have high cholesterol, but no liver disease, per se.  
The Board also notes that in February 1995, the veteran was 
offered the opportunity to undergo a liver biopsy to 
determine the etiology of his elevated LFTs, but he refused 
the procedure.  Accordingly, the etiology of the elevated 
LFTs could not be determined at that time.  In any event, 
even if elevated LFT results could have been characterized as 
a disability for establishing service connection for VA 
benefits purposes, service connection would still not be 
warranted, as no LFTs had been conducted prior to 
approximately March 1993, and as the more recent medical 
evidence fails to disclose such a disorder.  Further, the 
most recent medical evidence, consisting of the August 1996 
rating examination report shows that the veteran did not have 
any current disability with respect to his liver.  Therefore, 
in the absence of evidence of a current disability, the 
veteran's claim for service connection for a liver disorder, 
claimed as secondary to toxic chemical exposure is not well 
grounded.  

With respect to the veteran's claimed bronchitis, the medical 
evidence shows that he was diagnosed with and treated for 
that disorder in service.  However, by April 1993, his 
symptoms were noted to be resolving, and by May 1993, his 
symptoms were characterized as essentially resolved.  At that 
time, the veteran had what was described as an acute cough.  
Subsequent post-service examinations and treatment records 
show that the veteran's lungs and sinuses were clear.  
Bronchitis was not diagnosed after service, and there is no 
competent medical evidence of a nexus between any symptoms of 
bronchitis and his active service.  

Regarding the veteran's claims for service connection for a 
right wrist disorder with arthritis, and for prostatitis, the 
Board observes that in deciding a claim based upon 
aggravation of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  In this regard, temporary or intermittent 
flare-ups of the pre-existing condition during service are 
not sufficient to be considered aggravation unless the 
underlying condition (as contrasted to symptoms) has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  

In the present case, the veteran indicated at the time of his 
service entrance examination that he had undergone bone 
grafting surgery in his left wrist in 1973.  He had no 
complaints or other problems related to his right wrist 
during either his period of initial active duty for training 
or during his subsequent period of service.  Post-service 
examination reports note a residual scar on the veteran's 
right wrist.  Initially, this scar was attributed to the 
veteran's surgery he had undergone in 1973, but was later 
attributed to a "laceration" he reported to have sustained 
in service.  In any event, the report of a May 1996 rating 
examination showed that the veteran had degenerative changes 
in his right wrist, and what appeared to be a prosthetic bone 
implant in that area.  However, there is no medical evidence 
presented including any medical opinion that the veteran's 
right wrist was injured during service, or that any pre-
existing disorder with respect to his right wrist had become 
permanently aggravated during such service.  Accordingly, 
absent such medical evidence, the Board finds the veteran's 
claim to be not well grounded as he has failed to show that 
the degenerative changes noted at the time of the May 1996 
examination were the result of any in-service aggravation, 
rather than the normal progression of his post-surgical bone 
graft.  

Likewise, while the veteran denied experiencing any problems 
relating to his prostate at the time he entered service, when 
he was initially seen in service in March 1992 for a urinary 
tract infection, he conceded that he had been diagnosed with 
prostatitis some six years previously, and that the disorder 
had not cleared up.  On examination, the veteran's prostate 
was found to have been normal, and this clinical finding was 
consistent with subsequent post-service examinations and 
clinical findings.  Nonetheless, the military examiner 
concluded with a diagnosis of recurrent prostatitis, even 
though the prostate was found to be normal.  After March 
1992, there was no other documented instance of record of any 
treatment for urinary tract infections.  The report of the 
May 1996 rating examination contains the veteran's reported 
history of having been treated for prostatitis several times 
in service, and that his prostate trouble had recurred with 
greater frequency since that time.  The examiner concluded 
with a diagnosis of recurrent prostatitis, but did not offer 
an opinion linking that disorder to the veteran's active 
service.  In addition, the veteran's prostate was found to be 
normal at that time.  

The Board finds that the examiner's diagnosis of recurrent 
prostatitis is based on a history of the disorder as provided 
by the veteran.  It does not appear that the examiner 
actually reviewed the veteran's service medical records, 
which showed only one instance of treatment, prior to 
rendering his diagnosis.  Further, in addition to a failure 
to contain any opinion linking the diagnosed "recurrent 
prostatitis" to the veteran's active service, the clinical 
findings indicated in the May 1996 examination report show 
that the veteran had a normal prostate.  Likewise, he was 
found to have a normal prostate when he was treated in June 
1997.  In sum, the Board finds that the veteran's alleged 
prostatitis existed prior to his active service, and he has 
failed to produce any objective medical evidence suggesting 
that the disorder, if it existed, was aggravated by his 
active service, particularly in view of the clinical findings 
of a normal prostate during and after service.  

In any event, because the conclusion reached in the May 1996 
examination report appears to have been based on faulty 
premises, such opinions do not provide a basis for concluding 
that the veteran's "recurrent prostatitis" was either 
incurred in or aggravated by his active service.  The Board 
observes that opinions based on inaccurate history have 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  In addition, the Board may reject a medical 
opinion that is based on a history that is contradicted by 
the medical records.  See Owens v. Brown, 7 Vet. App. 428 
(1995).  Accordingly, the Board finds that the veteran's 
claim for prostatitis is not well grounded.  

Further, lay statements by the veteran that the above 
discussed disorders were incurred in or aggravated by his 
active service, to include exposure to toxic chemicals 
therein, do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Absent such competent medical evidence as 
discussed above, the veteran's claims for service connection 
are not well grounded, and are therefore denied on that 
basis.  

For the above reasons, and with the exception of his claim 
for service connection for sinusitis, it is the decision of 
the Board that the veteran has failed to meet his initial 
burden of submitting well-grounded claims for service 
connection.  The Board has not been made aware of any 
additional evidence which is available in connection with 
these claims which could serve to well ground the veteran's 
claims.  In the absence of well-grounded claims, the Board 
has no duty to assist the veteran in the development of 
evidence with respect to his claims.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete 
well-grounded claims for service connection as set forth in 
this decision.  See Robinette, 8 Vet. App. at 73.  

Regarding the veteran's claim for service connection for 
sinusitis, claimed as secondary to toxic chemical exposure, 
the Board notes that the report of a December 1993 rating 
examination contains the examiner's diagnosis of frontal 
sinusitis probably due to toxic chemical exposure (emphasis 
added).  While there may be some question as to whether this 
diagnosis is "definite" in character, it does appear to be 
sufficient to provide the required nexus between the 
diagnosed sinusitis and the veteran's exposure to toluene and 
benzene during his active service.  Accordingly, as an 
additional VA rating examination dated in May 1996 also 
contains a diagnosis of sinusitis, the Board finds that the 
veteran's claim for sinusitis due to exposure to toxic 
chemicals is well grounded.  

However, while the veteran has provided diagnoses of 
sinusitis, "probably due to toxic chemical exposure," the 
Board finds that given the lack of clinical evidence 
supporting the diagnosed disorder, further development is 
required before the claim for service connection for 
sinusitis can be finally adjudicated.  This additional 
development will be discussed in the REMAND portion of this 
decision.   


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an undiagnosed illness is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for migraine headaches is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for bronchitis, claimed as secondary to 
exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss, claimed as secondary to 
exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for glaucoma, claimed as secondary to 
exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a liver disorder, claimed as secondary 
to exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for cardiac arrhythmia, claimed as 
secondary to exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic fatigue syndrome, claimed as 
secondary to exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, claimed as secondary to 
exposure to toxic chemicals, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a right wrist disorder with arthritis 
is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic prostatitis is denied.  

The veteran's claim for service connection for sinusitis, 
claimed as secondary to exposure to toxic chemicals, is well 
grounded, and to this extent only, his appeal is granted.  



REMAND

I.  Service Connection for Sinusitis

Given that the veteran has presented evidence of a well-
grounded claim for service connection for sinusitis, the 
Board observes that the VA has a further obligation to assist 
him in the development of evidence to support his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.  The veteran has 
presented multiple diagnoses of sinusitis, and has presented 
one medical opinion that the diagnosed sinusitis is 
"probably due to toxic chemical exposure" in service.  
While there may be some question as to the validity of the 
diagnoses of sinusitis given the lack of objective medical 
evidence to support those diagnoses, (other than subjective 
symptomatology of tenderness of the sinuses to palpation), 
for purposes of establishing a well-grounded claim, the nexus 
requirement has nonetheless been fulfilled.  

As noted, in December 1993 and in May 1996, the veteran was 
diagnosed with frontal sinusitis, and the December 1993 
examination report indicated that the diagnosed sinusitis was 
probably due to toxic chemical exposure.  The Board notes 
that the veteran had been diagnosed with sinusitis in 
service, although his symptomatology had been found to have 
been "resolving" and "essentially resolved" by April and 
May 1993, respectively.  At the time of the December 1993 
rating examination, the veteran's only objectively 
demonstrated symptomatology involved slight tenderness to 
percussion over the frontal sinuses and around the orbital 
foramen.  However, the veteran reported that he had a normal 
respiratory function, and his X-rays showed clear, well 
aerated sinuses.  

Further, the report of the May 1996 rating examination also 
noted the veteran's subjective symptoms to involve pain on 
percussion over the frontal maxillary sinuses.  Even so, as 
indicated in December 1993, the veteran's X-rays of the 
sinuses were completely normal, with no indication of 
sinusitis.  The X-ray report at that time indicated that 
there was no mucosa thickening, a normal air-fluid level, and 
no bony destructive processes.  The Board observes that given 
the X-ray findings noted here, there does not appear to be 
any basis for the diagnoses of sinusitis as contained in the 
reports of the December 1993 and May 1996 rating 
examinations.  

However, given that the veteran does have medical diagnoses 
of sinusitis, and that as he has one opinion of record 
linking the diagnosed sinusitis to his exposure to benzene 
and toluene in service, further development is necessary to 
resolve the disparity between the veteran's diagnoses and the 
actual clinical findings.  In this regard, the veteran should 
be scheduled to undergo an ear, nose, and throat (ENT) 
examination by the appropriate medical specialist (who has 
not previously examined the veteran), to determine whether he 
currently has sinusitis, and if so, whether the diagnosed 
disorder is related to any incident of active service, to 
include toxic chemical exposure therein.  

II.  Determination of a Proper Initial Rating

By a rating decision of June 1994, service connection for 
residuals of exposure to toxic chemicals, to include 
subjective complaints of headaches, dizziness, memory loss, 
and muscle aches was granted.  The veteran was assigned an 
initial 10 percent evaluation, effective from June 1993.  The 
veteran filed a timely notice of disagreement, and his 
assigned initial rating was increased to 30 percent by a 
January 1996 rating decision.  The veteran continued his 
appeal of the RO's decision, contending in pertinent part, 
that the severity of his service-connected disability 
warranted an evaluation in excess of 30 percent.  

At the time the veteran's initial claim was received and 
rated, he was evaluated under 38 C.F.R. § 4.132, Diagnostic 
Code 9325 (1996), which contemplated assigning disability 
evaluations for dementia associated with drug or poison 
intoxication.  In addition, Note 2 to Diagnostic Code 9325 
suggested that organic mental disorders may have been 
characterized by solely psychiatric manifestations, but that 
neurological or other manifestations of common etiology may 
have been present.  In such cases, such disorders were to 
have been rated separately, as distinct entities under the 
neurological or other appropriate system, and combined with 
the rating for the mental disorder.  See id.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for dementia due to other neurological or 
general medical conditions (endocrine disorders, metabolic 
disorders, Pick's disease, brain tumors, etc.) or that are 
substance-induced (drugs, alcohol, poisons), are now codified 
at 38 C.F.R. § 4.130, Diagnostic Code 9326 (1999).  The 
revised regulations only contemplate rating such disorders 
under the criteria for evaluating psychiatric disorders, and 
do not contain any provision for separate evaluations for 
other symptoms of common etiology.  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 1115(g) (West 1991).  Therefore, the veteran's 
claim for a determination of a proper initial rating for his 
service-connected residuals of toxic chemical exposure must 
be evaluated under the former and revised regulations in the 
VA Rating Schedule in order to ascertain which version is 
most favorable to his claim.  

In this case, the veteran has been found to exhibit 
neurological as well as psychiatric/psychological symptoms in 
connection with his residuals of exposure to toxic chemicals.  
As noted, the veteran has been found to experience headaches 
and mild dizziness.  The report of an August 1996 examination 
shows that the examiner found the veteran's neurological 
disability to involve a cognitive dysfunction.  However, the 
report of a June 1994 neurological examination showed normal 
results.  The veteran's diagnoses included headaches and 
dizziness.  In addition, previous examinations and treatment 
records appear to show that the veteran's symptoms included 
memory impairment and related dysfunction.  

The Board finds that as the veteran's residuals of exposure 
to toxic chemicals are found to include complaints of 
headaches and dizziness, in addition to his cognitive 
functions including memory loss, under the former rating 
criteria, such disorders should be evaluated and rated 
separately.  See generally 38 C.F.R. § 4.132, Diagnostic Code 
9325 (1996).  In addition, the Board observes that while the 
applicable rating criteria under Diagnostic Code 9326 
contemplate rating the veteran's service-connected disorder 
under the criteria for evaluating psychiatric disorders, the 
veteran should be scheduled to undergo a VA psychiatric 
examination, in addition to a medical examination to evaluate 
the severity and functional impairment incurred as a result 
of his headaches and dizziness.  

Therefore, this case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
records of treatment pertaining to his 
service-connected residuals of toxic 
chemical exposure dated since the time of 
the last request for such information.  

2.  The veteran should be scheduled to 
undergo an ear, nose, and throat 
examination, conducted by an appropriate 
medical specialist who has not examined 
the veteran previously, to determine 
whether he currently has sinusitis, and 
if so, whether any diagnosed sinusitis 
was incurred as a result of exposure to 
toxic chemicals.  All indicated studies 
and tests should be performed.  In 
addition, the veteran's claims file 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  If the veteran is not found 
to have chronic sinusitis, the examiner 
should so indicate.  A complete rationale 
for all opinions and conclusions 
expressed should be set forth in the 
typewritten examination report.  

3.  The veteran should be scheduled to 
undergo medical and psychiatric 
examinations to evaluate the nature and 
severity of his service-connected 
residuals of exposure to toxic chemicals.  
The examiner conducting the medical 
portion of the examination is requested 
to offer an opinion as to whether the 
veteran is objectively shown to 
experience headaches, dizziness, or other 
cognitive deficits, and is requested to 
indicate the degree of functional 
impairment incurred as a result of such 
disorders.  If no objective evidence of 
headaches, dizziness or other cognitive 
deficits is shown, the examiner should so 
indicate.  All opinions expressed in this 
regard should be reconciled with previous 
medical opinions addressing these issues.  
The examiner conducting the psychiatric 
portion of the examination is requested 
to offer an opinion as to the degree of 
severity, if any, of any psychiatric or 
psychological impairment that the veteran 
may have resulting from his service-
connected residuals of toxic chemical 
exposure.  If the veteran is found to 
have a psychological or psychiatric 
disability of an etiology other than his 
service-connected residuals of toxic 
chemical exposure, the examiner should so 
indicate.  In addition, the examiner 
should distinguish, to the extent 
possible, the degree of functional 
impairment caused by the service-
connected disability and the degree of 
functional impairment incurred due to 
other causes.  The examiners should also 
offer opinions as to whether the veteran 
is incapable of obtaining or retaining 
gainful employment as a result of his 
service-connected disability.  All 
indicated studies and tests should be 
conducted.  The veteran's claims file 
should be provided to the examiners in 
advance of the scheduled examinations.  
Complete rationales for all opinions 
expressed should be set forth in the 
typed examination reports.  

4.  The RO should adjudicate the 
veteran's claims for service connection 
for sinusitis, claimed as secondary to 
toxic chemical exposure, and for a 
determination of a proper initial 
evaluation for his service-connected 
residuals of toxic chemical exposure on 
the basis of all available evidence.  If 
the RO's decision continues to be adverse 
to the veteran, he and his service 
representative should be furnished with a 
supplemental statement of the case, 
wherein all pertinent statutes and 
regulations must be fully set forth.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further action.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



